Title: Thomas Jefferson to Hugh Nelson, 9 February 1812
From: Jefferson, Thomas
To: Nelson, Hugh


          
                  Dear Sir 
                   
                     Monticello 
                     Feb. 9. 12.
          
		  
		  
		  
		  I am sorry to be troublesome to you on the subject of my manuscript; but if I do not get it printed before Congress rises I shall fail in the most material part of my object; and proposing to get this done in New York, the distance of the place of impression will add considerably to the delay. I will therefore pray you to send it by return of post, as no conveyance is, I think, safer than the mail. 
		  
		  our neighborhood furnishes nothing new & worthy of communication. war is the common expectation as soon as the militia can enter Canada.
          I go so little from home that I am not able to give you any information from Belvoir. accept the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        